Citation Nr: 9908599	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 26, to July 24, 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 determination of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder.  In 
May 1995, the Board issued an opinion which affirmed the 
RO's earlier findings that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder. 

However, in June 1996, the veteran and the Secretary for VA, 
through their attorneys, jointly moved the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" to vacate and remand the 
issue of entitlement to service connection for an acquired 
psychiatric disorder and the Court issued an order the same 
month granting the parties' joint motion.  The part of the 
Board's May 1995 decision which found that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a psychiatric disorder was 
vacated and that issue was remanded.  Thereafter, the Board 
remanded the case to the RO in January 1997.

The RO made additional efforts at collecting copies of 
medical records of the veteran's treatment with a private 
physician named Dr. Hubbard.  Records were obtained going 
back to May 1957.  Additionally, pursuant to the RO's 
request, all records of the veteran's treatment at the VA 
Medical Center in Birmingham, Alabama, were obtained and 
this resulted in the production of such records commencing 
in April 1975 through November 1997.  Multiple requests for 
these records were made and multiple copies were received 
and it is evident that there are no records of the veteran's 
treatment at this VA facility from earlier than April 1975.

Having obtained additional medical records, the RO issued 
supplemental statements of the case in December 1997 and May 
1998 which found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder.

Although the May 1995 Board decision on the issue of new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder was vacated by the Court in its 
June 1996 order, the Board finds that it would be useful to 
identify certain essential changes which have occurred in 
the adjudication of such claims since the time of the 
Board's May 1995 decision.

First, that decision found that it was necessary to review 
whether any new and material evidence to reopen the 
veteran's claim had been submitted since the Board had last 
finally denied the claim on the merits in February 1950.  
However, as noted in the Board's January 1997 remand, in 
accordance with the Court's decision in Evans v. Brown, 
9 Vet. App. 273 (1996), the issue presented in this case is 
whether or not any new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder since his 
claim was last decided in a final decision on any basis.  In 
Evans, the Court held that 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) required that, in order to reopen a previously and 
finally disallowed claim (decided by the Board or the RO), 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  This was a departure from earlier practice and, in 
the present case, means that the most recent final denial of 
the veteran's claim for service connection for an acquired 
psychiatric disorder is the Board's final and unappealed 
decision of July 1990.  Additionally, the Court in Evans 
specifically stated that the focus of a new and material 
analysis should be toward evidence that tends to prove the 
merits of the claim that was the specified basis for the 
last final disallowance of the claim.  Id. at 284.

However, it must also be pointed out that while Evans 
remains good law for the propositions just discussed, that 
case has been specifically overruled by the Court of Appeals 
for the Federal Circuit which found that the Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and the Evans test for 
new and material evidence, that there exist a "reasonable 
possibility that the new evidence, when reviewed in the 
context of all of the evidence, both new and old, would 
change the outcome," was specifically rejected as an 
essential part of the test for whether new and material 
evidence had been submitted to reopen any form of claim for 
service connection.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit rejected that part of 
the previously accepted test for deciding whether new and 
material evidence had been submitted and deferred to the 
regulatory definition contained in 38 C.F.R. § 3.156 (which 
is discussed below).

Finally, the May 1995 Board decision indicated that when an 
RO decision had been subsumed by a subsequent Board decision 
(upholding that RO decision), no claim of clear and 
unmistakable error (CUE) in that earlier RO decision could 
exist as a matter of law.  While this remains true, the 
earlier Board decision also intimated that the veteran was 
precluded from raising an issue of CUE in any of the Board's 
earlier decisions (of which there are several).  Since the 
time of that May 1995 Board decision, Public Law No. 105-111 
(Nov. 21, 1997), codified at 38 U.S.C.A. §§ 5109A and 7111, 
was passed and now permits challenges to earlier final 
decisions of the Board on the grounds of CUE.  The Board 
does not find that there is at present a clear and valid 
motion of CUE presently pending for appellate review.  The 
veteran may request revision of a prior Board decision on 
the grounds of CUE at any time and should file such request 
at the Board.  38 U.S.C.A. § 7111(d); 38 C.F.R. 
§ 20.1404(c).

The veteran has, in the past, been represented by various 
service organizations and was more recently represented by 
an attorney in pursuing his appeal to the Court.  Subsequent 
to the joint motion for remand and Court order, the 
veteran's private counsel indicated that she did not 
represent the veteran before the Board but only in matters 
before the Court.  The veteran subsequently was represented 
by Disabled American Veterans but he later revoked their 
power of attorney as his representative.  The veteran is, 
therefore, unrepresented at present.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for an acquired 
psychiatric disorder was denied by the Board in a July 1990 
decision, the veteran was notified of that decision, did not 
thereafter timely appeal, and that decision is final.

3.  The essential basis for the denial of service connection 
for an acquired psychiatric disorder in the Board's July 
1990 decision, and in all earlier RO and Board decisions, 
was that the evidence on file clearly and convincingly 
demonstrated that the veteran had an acquired psychiatric 
disorder prior to service and that this disorder was not 
permanently increased in severity or aggravated during 
service.

4.  The evidence presented and secured since the last final 
denial of service connection for an acquired psychiatric 
disorder does not bear directly and substantially upon the 
specific matter under consideration (whether the veteran's 
acquired psychiatric disorder preexisted service or was 
aggravated by service), all argument submitted is cumulative 
and redundant with earlier argument, and no evidence 
submitted since that last final denial is so significant 
that it must be considered to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The July 1990 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (1991).

2.  New and material evidence has not been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and that claim remains denied.  
38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  A previously denied claim for service 
connection which was not timely appealed may be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 7108.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself or in conjunction with the 
evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

As noted above, the Court in Evans held that to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally denied on any basis.  
Additionally, in order to warrant reopening the newly 
presented evidence must tend to prove the merits of the 
claim as to each essential element that was a specified 
basis for the last final disallowance.

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

In Hodge, supra, the Federal Circuit stated that 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Hodge at 1363.  Moreover, the Hodge opinion stressed that 
under the regulation, new evidence that was not likely to 
convince the Board to alter a previous decision might still 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's 
favor.  Id.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  The Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period, will establish preservice existence 
thereof.  In the field of mental disorders, personality 
disorders which are characterized by developmental defects 
or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, 
chronic psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  38 C.F.R. § 3.303(c).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that a disease existed prior 
thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment 
alone, as distinguished from accepted medical principles, or 
on history alone without regard to clinical factors 
pertinent to the basic character, origin and development of 
such disease.  They should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course and character of the particular disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during wartime service.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).


Facts:  The  medical records from the veteran's 4-month 
period of military service appear to be complete.  The 
report of physical examination for induction from March 1943 
noted "weak eyes" after a question which asked for a listing 
of "physical or mental defects or diseases."  This 
examination report noted that the veteran was mentally 
"normal" but under "other defects and/or diseases or other 
remarks" there was specifically noted "occasional dizzy 
spells, probably due to eyes."  Also noted was defective 
vision, left, correctable.  The veteran was noted to have 
right eye uncorrected vision of 20/20 but left eye 
uncorrected vision was 20/100.  

In early July 1943, the veteran was provided a medical 
consultation by the eye department for headaches and nothing 
was found.  He was then seen by the nose and throat clinic 
and again no cause for headaches was found.  His symptoms 
were "nervousness, headaches and can't do duty because a 
know (sic) swells up in his leg. Makes me believe he is 
psychoneurotic, mild."  This same consultation report 
indicates that the veteran was observed by another doctor 
two days later who wrote that the veteran complained of 
headaches which made him very nervous.  He had "never been 
able to stand exposure to the sun; has been in the Army 
about 14 weeks; stood it for 3 weeks and since then 'it has 
just about been driving me nuts'."  He had missed about all 
of his last three weeks of training and had been laying 
around the barracks.  He had been told he would be 
reclassified but obviously was not considered fit for this.  
He was being admitted to the hospital.  

A progress note from the veteran's hospitalization in July 
1943 recorded the veteran's statement that the "Army is all 
right - it's hard - I've not been able to take it."  Another 
record created during the veteran's hospitalization 
indicated that his chief complaint was nerves and headaches.  
He was well-developed, well-nourished and not acutely ill.  
Under previous injuries, it was noted that two years 
earlier, he had been hit by a car and knocked out.  It was 
also recorded that he "had nervous spells and headaches as 
long as I can remember."  These attacks came on any time he 
got hot or worked hard.  He started shaking, then had a 
headache and got sick at his stomach, sometimes he would 
vomit.  He would also get very weak in his knees and sit 
down.  In the Army, he did very well when he could take it 
easy.  On three or four hikes, he fell out but finally came 
on in.  Another clinical record noted that the veteran had a 
psychoneurosis, mixed type, mild, characterized by shaking, 
restlessness, headaches, nausea, vomiting and weakness, 
cause undetermined.  Nurses' notes created during the 
veteran's admission noted that he was cheerful, cooperative, 
quiet, and had no complaints.  He had good behavior.

The Certificate of Disability for Discharge indicated that 
the veteran had a psychoneurosis, mixed type, mild, with an 
undetermined cause.  The report of a board of medical 
officers, which included three medical doctors, concluded  
that the precursor to this neurosis was unknown but was 
determined to have existed prior to induction.  Disability 
was not incurred in line of duty, did exist prior to 
induction, was not aggravated by active service, was not due 
to his own misconduct, and was not in line of duty.  It was 
felt that the veteran could be released from military 
control without danger to himself or others but that he 
could not continue on active service as a result of his 
mixed, mild psychoneurosis.

In September 1943, just two months after the veteran was 
separated from service, he filed a claim for disability 
compensation with VA.  He sought service connection for 
"nervousness and headaches for past 5 or 6 urs (sic)."  This 
form also indicated that his mother could also attest to his 
nervousness and headaches for the past 5 or 6 years.  In 
accordance with the standard VA claims form at that time, 
the veteran's signature was subscribed and sworn before a 
registered notary public for Parker County, Texas, and 
imprinted with a seal.  In November 1943, in response to a 
letter from VA acknowledging receipt of his claim, the 
veteran wrote to the RO that he did not file an application 
for any pay and that this was a mistake.  He said he had 
spoken with his father who had in turn talked with another 
individual who, "unbeknowing to me" filed a claim on his 
behalf.  He said that the application was not signed by him 
and requested it be withdrawn.  The veteran's first claim 
was thus withdrawn by the RO.  

Two years later in September 1945, a second claim was 
received by the RO.  In that claim, the veteran stated that 
he had nervousness, indigestion, eye failure and hemorrhage 
of the nose which all commenced on specific listed dates 
during his 4-month period of active service.  This VA claims 
form was also signed by the veteran before a registered 
notary public.  Accompanying this claim, the veteran 
submitted a lay statement from a former employer who 
indicated that he had known the veteran for the previous 
eight to ten years.  He wrote that, before going into the 
Army, the veteran seemed to be okay, but that after service, 
he had employed him regularly since May 1945 and that the 
veteran got very nervous with the least exertion, which 
interfered with his work.  Also submitted was a statement by 
a private physician (LCP) who wrote that he knew the veteran 
for the past several years.  He said that until the veteran 
returned from the Army his health was good but since that 
time he had been extremely nervous and had indigestion and 
also had trouble with his eyes.  

In October 1945, the veteran was provided a VA examination.  
He reported that he had had nervousness and weak eyes since 
April 1943.  He had not been hospitalized since discharge.  
He complained of headaches, weak eyes and nervousness.  The 
VA examination of the eyes noted no disease, the internal 
structure of the eye was apparently normal and vision was 
recorded as 20/20 left and 20/30 right, uncorrected.  The 
veteran stated that he had high blood pressure but his 
pressure was tested at 120/70.  Pulse was a little fast due 
to some vasomotor instability but following the examination, 
his rate was 80.  The examiner wrote that the veteran was 
emotionally unstable.  Page four of this report includes the 
VA physician's recorded history regarding the veteran's 
nervous system and, at the end of this paragraph, it is 
stated "SEE PAGE 7."  Page seven of this examination was 
located in the claims folder immediately after the veteran's 
service medical records and it contains old staple holes in 
the upper left-hand corner and "Acco" fastener holes on 
the left side as does the other six pages of the examination 
report.  (Numerous other pages of the veteran's claims 
folder have pulled loose from "Acco" fasteners over the 
years).  The reverse side of page seven is date-stamped 
three times, all from October 1945.  Page seven indicates 
that the veteran has had no fits or convulsions but does 
note that he was struck on the head when a child and was 
unconscious for ten minutes..  He later fell off a porch at 
age eight and was unconscious for ten minutes.  He stated 
that if he got tired, he got nervous; if his stomach was 
empty, he got nervous.  He stated that the first time he was 
nervous was when he went on the rifle range and that the 
thought of firing a gun made him nervous.  He reported 
continuing problems with nerves and anxiety when in 
stressful situations.  The diagnosis was psychoneurosis, 
mixed type, mild.

In a rating decision issued in November 1945 the RO granted 
service connection for a mixed type psychoneurosis with an 
assigned 10 percent evaluation for mild symptoms, effective 
from the date of his second claim.  It was noted that this 
disability was incurred during wartime service but that 
there was no combat disability.  A confirmed and continued 
rating was issued by the RO in March 1947.

In October 1947, the RO issued a rating decision which 
proposed to sever service connection for the veteran's 
disability, diagnosed as a mixed type psychoneurosis, on the 
basis that a more thorough review of the evidence on file 
revealed that this disability existed prior to service.  It 
was noted that the veteran was only on active service for 
four months, that the induction physical examination clearly 
noted occasional dizzy spells, probably due to eyes.  He had 
been hospitalized after only 14 weeks service with 
complaints of nervous spells and headaches which he reported 
that he had had as long as he could remember and which came 
on any time he got hot or worked hard.  It was also the 
opinion of an Army board consisting of three officer 
physicians that the veteran's psychoneurosis preexisted 
service and was not aggravated during his short period of 
service.  This rating also noted that the veteran's initial 
claim for disability compensation from shortly after 
separation had been withdrawn.  The veteran was notified of 
this proposed severance and provided an opportunity to 
respond in accordance with governing regulations.  The 
proposed severance was reviewed, reconsidered and confirmed 
by an RO rating board in November 1947.

In January 1948, the RO issued a rating action which found 
that the initial grant of service connection for the 
veteran's mixed psychoneurosis was clearly and unmistakably 
erroneous in that the evidence of record at the time of the 
allowance clearly showed that the disability existed prior 
to induction.  Moreover, because evidence during service and 
from after service, including VA examination two years later 
in October 1945, showed the psychoneurosis to be only mild 
in degree, there was no evidence of any permanent increase 
in severity or aggravation of that preexisting 
psychoneurosis during the veteran's short period of service.  
All evidence on file up until that time was considered by 
the RO.  This rating decision was signed by three rating 
specialists and the assistant adjudication officer and 
stated that the initial allowance constituted a clear and 
unmistakable error within the provisions of R & P R 1009-A & 
D.  The veteran was notified of this severance action and of 
his appellate rights.

The veteran was provided another VA neuropsychiatric 
examination at a Birmingham VA facility in January 1948.  In 
discussing his military experience he noted that he spent 
most of his time in Camp Walters, Texas, and that he guessed 
it was okay.  There was a little too much walking in the 
Infantry and he was sent to the hospital.  He said that 
since getting out, he did pretty well, but he did have 
nervous spells.  He really got nervous if he got hungry.  
Examination revealed mild tremors of the closed eyes, 
protruded tongue and outstretched hands.  His heart was a 
little overactive.  Since discharge he had gone back to the 
grocery store and then worked for a while in the ship yards 
in Mobile and had some vocational training and was in a meat 
market.  He was now employed as a collector for a furniture 
company.  His appetite and digestion were both said to be 
good and he slept well.  He suffered from headaches which he 
attributed to his experience with poison ivy in service, 
thinking that this affected his eyesight.  He admitted that 
he became homesick while in the service and that this 
resulted in another one of the many instances of a 
situational neurosis.  The clinical impression was a mixed 
type psychoneurosis, now regarded as in some remission.  
This examination was reviewed by the RO and a rating 
decision was issued in February 1948 which indicated that no 
change was warranted in the severance of his service 
connection in that it did not contain any new and material 
evidence relevant to that issue.

In September 1948, the veteran was hospitalized for several 
days at the service medical facility at Fort Benning, 
Georgia.  He reported having had stomach trouble off and on 
for about three or four years, characterized by intermittent 
cramping and upper abdominal pain, beginning three or four 
hours after meals and occurring at all times when the 
stomach was empty and he was hungry, lasting until the next 
meal or until relieved by milk.  He also reported frequent 
frontal headaches at intervals of several days.  He said 
that when he got excited or overworked he became nervous, 
with the shakes.  A physical examination was negative except 
for a possible duodenal ulcer, inactive, nonobstructive.  An 
X-ray showed some evidence of spasm of the duodenum but no 
definite deformity.  Following review of the records of this 
hospitalization, the RO issued a confirmed and continued 
rating action noting that the veteran's psychoneurosis was 
not service incurred or aggravated and the veteran was so 
notified.

In January 1949, the veteran submitted a clinical note from 
a private physician (EMF) indicating that the veteran was an 
employee of a coal mining company.  He wrote that he had 
first seen the veteran in September 1948, at which time he 
provided a diagnosis of possible duodenal ulcer with nervous 
instability.  Routine therapy was provided over time with 
considerable improvement.  Following review of this 
statement, the RO issued another rating action in March 1949 
which confirmed and continued earlier findings and which 
stated that this evidence was not new and material to reopen 
a claim for a psychiatric disorder and the veteran was so 
notified.

In October 1949, the veteran submitted a lay statement from 
an individual who wrote that he had been one of the 
corporals in charge of the barracks where the veteran had 
military training.  He wrote that the veteran was very 
nervous and had something wrong with his stomach and had 
been hospitalized at Camp Walters.  The same month, the RO 
issued a rating decision which reviewed this lay statement 
and found that it did not contain new and material evidence 
relevant to the question at issue.  Prior decisions were 
confirmed and continued and the veteran was so notified.  
The veteran disagreed with this rating action and, in 
November 1949, submitted a substantive appeal.  This appeal 
and a brief hearing with a service representative in 
December 1949 indicated the veteran's belief that service 
connection had been terminated because his psychoneurosis 
had improved and he wondered how the RO could have concluded 
this without providing him an examination.

In February 1950, the veteran's appeal was reviewed by the 
Board for the first time.  The issue was listed as 
entitlement to service connection for psychoneurosis and for 
a duodenal ulcer.  The decision noted evidence contained in 
the service medical records including the fact that the 
service induction examination recorded the veteran's 
complaints of "weak eyes" (quotes in original) and 
occasional dizzy spells.  The Board also noted that the 
veteran had sought treatment for headaches during which 
psychiatric symptoms were observed and that during 
hospitalization the veteran was recorded as having reported 
that he had nervous spells for as long as he could remember, 
coming on any time that he got hot or worked hard and 
manifested by shaking, headaches, nausea, weakness, and 
sometimes by vomiting.  Physical studies during service 
revealed no evidence of gastric pathology.  The Board then 
went on to discuss essentially all of the evidence which had 
been submitted or received by VA up to the time of the 
appeal.  The Board concluded that the RO had been correct in 
its finding that the clinical evidence clearly and 
unmistakably established the existence of a neuropsychiatric 
disability prior to service.  The Board specifically noted 
that dizzy spells were recorded at the time the veteran was 
examined prior to service.  A review of all of the evidence 
from during and after service failed to establish that this 
preexisting disability increased in severity during service 
or was otherwise aggravated.  Neuropsychiatric disability 
was recorded as essentially mild at all times during and 
thereafter.  It was also noted that gastric pathology was 
not found during active duty and that clinical evidence did 
not show that duodenal ulcer was disabling to a degree of 
10 percent within the first year following discharge from 
active duty.  The veteran's appeal was denied and he was 
notified of this final decision.  

The veteran subsequently wrote to the RO on numerous 
occasions attempting to reopen his claim for service 
connection for a psychiatric disorder.  It was and continued 
to be his central contention that he had no such disability 
prior to service and that his psychoneurosis was only first 
manifested during service.  He has never argued that this 
disability was aggravated in service since such an argument 
would necessarily mean that the disability preexisted 
service.  In a May 1950 statement, the veteran indicated 
that he might have told service doctors that he had headache 
symptoms and sick spells prior to service.

In July 1950, a private physician (ACP) wrote that the 
veteran had complaints of pain in his abdomen when he was 
hungry and nervousness.  He was a small individual 
exhibiting slight anxiety tendencies and he was slightly 
irritable.  The diagnosis was peptic ulcer and mild 
psychoneurosis.  That same month, the RO notified the 
veteran that it did not consider this to be new and material 
to reopen his claim.  

In February 1967, the RO received a statement from a private 
physician (illegible signature) which recorded the veteran's 
complaint of having had an active peptic ulcer in 1949.  He 
also wrote that the veteran reported having epigastric pain, 
gas and nausea and that he was nervous.  The diagnosis was 
possible peptic ulcer disease and anxiety tension.  In March 
1967, the RO notified the veteran that it did not consider 
this statement to be new and material to reopen his claim.

In June 1977, the veteran sent in a medical statement 
(signature illegible) indicating that the veteran reported 
that he was highly nervous.  He had been maintained on 
Valium at 5 milligrams and other medication for the last 
three years.  He had been treated by a VA doctor in the 
past.  He had been attempting to reopen a claim for 
compensation.  The same month, the RO wrote to the veteran 
that this medical statement did not constitute new and 
material evidence to reopen his claim for service connection 
for a psychiatric disorder.

In September 1978, the RO received a statement from a 
private physician (JMG) which indicated that the veteran had 
mild osteoarthritis with a great deal of fibrositis and 
psychogenic overlay.  His joint and general exam was quite 
normal for a man his age although he did demonstrate some 
cervical crepitus on range of motion.  He started the 
veteran on Naprosyn twice daily because of stomach problems.  
In November 1978, a statement was submitted by another 
private physician (LHH) which indicated that examination 
recently showed the veteran to have osteoarthritis which was 
under therapy.  He had also experienced and was being 
treated for emotional problems.

In July 1985, the RO received a statement from a private 
physician (DB) indicating that the veteran presented for 
treatment of chronic anxiety.  The veteran reported a recent 
increase in anxiety, poor sleep and episodes of 
hyperventilation.  A physical examination was not done.  
Mental status showed moderate anxiety with mild tremor of 
the hands and some trembling of the voice.  Palpitations and 
hyperventilation occurred two to three times monthly.  The 
diagnosis was a chronic generalized anxiety disorder of 
moderate severity.  It was noted that prognosis was fair 
with a good response so far to Xanax.

In October 1985, the veteran wrote that he had been 
discharged from service with a nervous condition and the 
beginnings of ulcers.  He wrote "I filed for disability but 
I got to thinking my stomach would be all right so I asked 
for it to be canceled."  Two years later he was still having 
trouble and getting worse so he again filed for disability.  
He continued to disagree with the earlier severance of 
service connection for psychiatric disability.

In June 1986, the veteran testified at a personal hearing at 
the RO, and this testimony was accepted in lieu of a formal 
substantive appeal.  He stated that he had never been 
treated for a nervous condition prior to entry into military 
service.  He said that he had never had similar symptoms to 
those he exhibited during active service prior to service.  
He said he was nearly through basic training before he 
started having leg cramps and nosebleeds and headaches.  He 
reported he later found out that these were migraine 
headaches which were always preceded by several days with 
dizziness.  Strong headaches would then follow and become 
significant enough to cause vomiting.  He said he was never 
prescribed tranquilizers during service.  He said he was 
treated after service periodically by a private physician 
for his anxiety.  He started receiving treatment at VA 
approximately 15 years ago.  He said he was first provided 
blood pressure medication after he retired approximately 
three years earlier.  He stated that he first started taking 
medication for his nerves about 15 years earlier but before 
that he periodically would go to a doctor and get something.  
He first started taking regular medication around 1970 or 
1972.  He was at present taking Tagamet, Xanax, Lanoxin, 
Dyazide, and Minipress.  He had taken Valium in the early 
1970's.  He had never been hospitalized for a nervous 
condition.

In November 1986, the Board issued a decision that found 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for a psychiatric 
disorder.  It was noted that medical evidence from many 
years after service did not tend to show that the veteran's 
psychiatric disorder, which was shown to have clearly and 
unmistakably preexisted service, was aggravated by service.

In December 1986 the veteran submitted a statement which 
indicated that he had been receiving treatment at the VA 
Hospital in Birmingham, Alabama, since the late 1960's or 
early 1970's.  In that letter, the veteran noted that the 
service medical records recorded him as having reported a 
lifelong nervousness.  The veteran stated that "if I told 
him that, it was a nervousness like in school giving an oral 
report or reading aloud before the group and I can remember 
getting nervous at 16 when I had my driving test to get a 
driver's license but nothing disabling."

In December 1988, the RO received a Xerox copy of three 
pages which contained nearly identical language from nine 
lay persons who collectively stated that they had known the 
veteran for "50 plus yrs. and if he ever had any health 
problem mentally or physically before going into service it 
was never apparent to me."  Two of these individuals noted 
that they had worked on the job with the veteran before he 
went into service and that they were not aware of any 
preservice mental or physical problems.  In May 1989, the RO 
received a lay statement from an individual who said that he 
worked and lived with the veteran in 1944 and 1945.  He said 
he knew the veteran had health problems including stomach 
trouble and blood pressure trouble and was having bad 
effects with medicine he was taking for blood pressure.  He 
was very nervous at that time. 

In July 1990, the Board again issued a decision on the issue 
of entitlement to service connection for a psychiatric 
disorder.  That decision contained a listing of all evidence 
then on file from the service medical records to the more 
recently submitted lay statements.  That opinion contained a 
recitation of the applicable laws and regulations.  That 
opinion found that the evidence received subsequent to the 
November 1986 Board decision was new and material but did 
"not alter the basis upon which it was predicated."  It 
concluded that the November 1986 Board decision was final 
and that a "new factual basis" warranting service connection 
for a psychiatric disorder was not shown.

The veteran reported that he had been treated by a 
Dr. Hubbard (LHH) since 1943 and attempts to obtain copies 
of these records were made.  In October 1992, an attempt to 
obtain these records from a former associate (KW) was met 
with the response that he did not have access to 
Dr. Hubbard's records nor were there any current medical 
records for the veteran on file.

In November 1992, the veteran submitted copies of private 
medical records with a Dr. M.  The veteran stated that he 
had been seeing this doctor since 1963 but could only get 
records back to 1970.  In October 1970, it was noted that 
the veteran had severe headaches with occipital throbbing.  
The diagnoses were sinusitis and hypertension.  These 
records also document periodic treatment for high blood 
pressure, low back pain, dizziness, bronchitis, cold 
symptoms, allergy, nervousness, and acute prostatitis 
through August 1992.

In November 1992, the RO received records of the veteran's 
VA outpatient treatment at the Birmingham, Alabama, VA 
Medical Center from March 1986 through January 1992.  These 
records reflected treatment for hemorrhoids, anxiety, 
prostate, dizziness and heart palpitation, and ongoing 
receipt of medications for these and other disorders.

In April 1993, the veteran submitted copies of weekly 
commander's reports from his time in service reflecting the 
veteran going on sick call and receiving medical treatment 
in May, June and July 1943.  These periodic entries 
apparently recorded that the reason for medical treatment 
was incurred "in line of duty" in May and June 1943 but 
was later noted as "not in line of duty" commencing in 
July 1943.  The veteran also submitted a Xerox copy of the 
July 1943 service medical record which contained his report 
of having had nervous spells and headaches as long as he 
could remember with a notation stating that "this is not my 
statement!"  He also submitted a Xerox copy of page seven of 
the October 1945 VA examination previously described with 
his statement that the first time he was nervous was when he 
was on the rifle range highlighted.  He submitted this 
information together with a substantive appeal arguing that 
the first time that he was ever nervous or that he ever had 
a nervous problem was when he was going to have to fire a 
weapon at the rifle range.  

In May 1995, the Board issued an opinion which found that no 
new and material evidence to reopen a claim for service 
connection for a psychiatric disorder had been submitted but 
this aspect of the opinion was later vacated pursuant to a 
joint motion by an order of the Court.  In its January 1997 
remand pursuant to that Court order, the Board inserted a 
copy of the presumption of soundness provisions of R&PR 106 
(B), (D) & (E), effective August 9, 1946, for consideration 
in the veteran's case.  These provisions, while not 
identically worded, are substantially the same as those now 
contained at 38 C.F.R. § 3.304(b) (1998) regarding the 
presumption of sound condition applicable in the present 
case and cited above.

On remand additional efforts were made to obtain records of 
the veteran's treatment with a Dr. Hubbard.  At some point, 
it appears that Dr. Hubbard later became associated with a 
Dr. Wilson and that they were apparently both associated 
with a Baptist Medical Center in Montevallo, Alabama.  
Several attempts were made and several sets of medical 
records were obtained.  These records do not clearly 
identify either the veteran or any particular physician.  
The earliest records from May 1957 note that the patient was 
tired out with feelings of no energy for three to four 
weeks.  There was no pain.  He had an ulcer of the duodenum 
in 1947 and no treatment in the last eight years.  No 
difficulties now, but was nervous.  In February 1964 the 
patient had gastroenteritis two weeks previously.  The heart 
and lungs and abdomen were okay.  In January 1971, the 
patient had low back pain for seven to ten days.  In January 
1985, there was a notation of a gastric ulcer 25 years 
earlier and the patient was having some indigestion at 
intervals.  There was some blood in the stools several times 
recently.  

In March 1996, the veteran submitted what he stated were the 
only medical records he could obtain from Dr. Thomas' 
office.  He tried to find records from Dr. Hubbard, but was 
unable to find any.  He said Dr. Hubbard had told him his 
old records were all with a Dr. Wilson who was associated 
with Dr. Thomas.  Xerox copies of these records are from 
February 1969 through July 1987.  Again, these records do 
not themselves identify the patient or the health care 
provider.  There is reference in February 1969 to peptic 
ulcer syndrome but it was also noted that the pelvis and 
cervix were clear.  A May 1970 examination noted that the 
pelvis was normal and that there may have been some swelling 
of the left ovary.  These records obviously reflect 
treatment of a female, not the veteran.  The same it true 
for these records through May 1976.  However, in 1987 there 
is a notation of evaluation of a 62-year-old male with a 
history of high blood pressure.  There was a history of 
anxiety with the use of Xanax.  Occasional dizziness was 
recorded, mostly when standing.  Blood pressure needed 
better control.  This is the extent of records that were 
obtained.  In September 1997, the veteran wrote that he had 
advised the RO that it was unlikely that any additional 
records for Dr. Hubbard could be obtained since he was 
retired and no longer in practice.

Also obtained on remand, pursuant to multiple requests, were 
multiple copies of records of the veteran's outpatient 
treatment at the VA Medical Center in Birmingham, Alabama.  
While the veteran had in the past claimed that he had had 
treatment with this facility from 1960 forward, the Board 
notes that in a December 1986 written statement, the veteran 
indicated that he had treatment with this facility since the 
late 1960's or early 1970's.  Multiple searches for these 
records resulted in records being produced from April 1975 
forward.  A careful review of these records reflects ongoing 
care and treatment for current symptoms with orthopedics, 
urology, dermatology, and for hypertension and for 
maintenance of multiple medications.  The veteran was 
routinely seen at a mental hygiene clinic for medication and 
support therapy for anxiety for various current life 
stressors.  Notations of anxiety are recorded throughout 
these records from 1975 forward.

In December 1997, the RO issued a supplemental statement of 
the case which found that the veteran's claim for service 
connection for a psychiatric disorder was not well grounded.  
A supplemental statement of the case was later issued in May 
1998 which noted that the records requested by the Board's 
January 1997 remand action had been collected to the extent 
possible and which concluded that new and material evidence 
to reopen the veteran's claim for service connection for a 
psychiatric disability had not been submitted.


Analysis:  There are many final decisions by the RO and 
three decisions by the Board (in February 1950, November 
1986, and July 1990) which are final and which denied 
entitlement to service connection for an acquired 
psychiatric disorder.  In accordance with the guidance 
provided in Evans v. Brown, 9 Vet. App. 273 (1996), the most 
recent final denial, on any basis, was the Board's denial of 
service connection for a psychiatric disorder in July 1990.  
In that decision, the Board specifically found that evidence 
received subsequent to the earlier November 1986 Board 
decision was in fact new and material but nonetheless 
concluded that a new factual basis warranting service 
connection for a psychiatric disorder was not shown.  That 
decision contained a list of all items of evidence 
supporting the claim from the original service medical 
records through and including a group of lay statements from 
longtime acquaintances of the veteran submitted in December 
1988.  While the language used in this decision reflects an 
adjudication style which was then in effect, this opinion 
states that the veteran's claim was in fact reopened and 
considered on the basis of all of the evidence on file and 
denied.  The veteran was informed of that decision and his 
appellate rights and did not thereafter appeal to the Court.

No evidence secured or presented since the time of that last 
final denial is new and material to reopen the veteran's 
claim.  In reaching this conclusion, the Board solely relies 
on guidance provided in 38 C.F.R. § 3.156(a), and is well 
aware of the decision in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The essential reason for denial of the 
veteran's claim for service connection for a psychiatric 
disorder goes back to the time of the January 1948 rating 
decision issued by the RO which severed previously allowed 
service connection for a psychiatric disorder and to the 
February 1950 Board decision which affirmed that RO 
severance action.  In accordance with the law and regulation 
then in effect and essentially unchanged at present, it was 
determined that there was in fact clear and unmistakable 
error in the November 1945 rating action which had granted 
service connection because there was in fact clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that the veteran's psychoneurosis had existed prior to 
service.  Additionally, it was then determined, based upon 
consideration of all evidence then of record, that the 
veteran's preexisting psychoneurosis was not permanently 
increased in severity or aggravated during service.  

Accordingly, the type of evidence necessary to be new and 
material sufficient to reopen the veteran's claim would be 
evidence showing or at least tending to show that the 
veteran did not have a psychoneurosis prior to active 
military service, or tending to show that a psychoneurosis 
was first manifested during service, or that a preexisting 
psychoneurosis was aggravated in service.  The Court has 
held that evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends 
to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  Evans 
at 284.  

Over the years, and especially since the last final denial 
of the Board in July 1990, the veteran has failed to produce 
competent evidence which significantly shows or demonstrates 
that his psychoneurosis did not preexist service.  No 
evidence submitted since the time of the last final July 
1990 Board decision meets or even closely approximates the 
criteria for new and material evidence including records of 
the veteran's treatment with Dr. Hubbard or other private 
physicians at the Baptist Health Center from May 1957 
forward as described above, or records of the veteran's 
outpatient treatment at the VA Medical Center in Birmingham, 
Alabama, from April 1975 forward as described above.  There 
is simply no evidence contained in these records which in 
any way shows or indicates that the veteran did not manifest 
a psychoneurosis prior to service or, conversely, that he 
first manifested a psychoneurosis only after he entered 
active service.  In the language of the applicable 
regulation, the evidence presented and secured since the 
last final denial of service connection for an acquired 
psychiatric disorder does not bear directly and 
substantially upon the specific matter under consideration 
(whether the veteran's acquired psychiatric disorder 
preexisted service or was aggravated by service), all 
argument submitted is cumulative and redundant with earlier 
argument, and no evidence submitted since that last final 
denial is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The June 1996 joint motion for remand adopted in the June 
1996 Court order and implemented in the January 1997 Board 
remand specified five specific areas of inquiry.  Two of 
them have already been addressed; namely, the attempt to 
obtain any additional records from Dr. Hubbard and the 
attempt to obtain all previous treatment records from the 
Birmingham, Alabama, VA Medical Center.  All records 
available from those sources have been obtained and they 
contain no evidence material to reopening the veteran's 
current claim

Next, it was pointed out that page seven of the October 1945 
VA physical examination report was physically separated from 
the rest of that report in the veteran's claims folder.  It 
was opined that its contents were not previously addressed 
in any adjudication and that it was possibly overlooked 
and/or recently added to the claims file.  The Board finds 
that this is certainly not the case.  At the time this 
claims folder was provided for review by the Board, the 
original page seven of the October 1945 VA examination 
report was in fact located immediately after the original 
service medical records, some 16 pages behind where it 
should have been located.  This page had multiple staple 
holes which physically line up with staple holes in the 
upper left-hand corners of the balance of this examination 
report.  This page also contains two (torn) left side 
"Acco" fastener holes which correspond to the same 
location of "Acco" fastener holes in the balance of this 
report.  Additionally, the reverse side of page seven has 
three separate time stamps each indicating that this report 
was received for entry into the veteran's claims folder in 
October 1945, the actual date of the report itself.  There 
are also various other pages in this oldest portion of the 
veteran's claims folder which have been pulled loose from 
the two left side "Acco" fasteners in a similar manner to 
page seven.  All of this physical evidence indicates that 
while page seven has been moved from being co-located with 
the rest of the original report, it has not been physically 
removed from the claims folder itself or from the attention 
of VA adjudicators.  While it may be that no prior 
adjudication on file specifically refers to "a page seven" 
of this examination report, and while past adjudications do 
not restate the veteran's statement on that page that "the 
first time I was nervous was when I went on the rifle 
range," this fact does not support a valid conclusion that 
this page was somehow removed from the claims folder for a 
period of years or even decades and then only recently 
reinserted into the file.  See Eddy v. Brown, 9 Vet. App. 52 
(1996) (discussed below).  

Additionally, while the veteran's statement on that page 
that the first time he was nervous was when he was on the 
rifle range was supportive of his claim, that statement 
itself was and is entirely cumulative with the veteran's 
ongoing assertion over the intervening decades that he did 
not have a preexisting psychiatric disorder but that he only 
first manifested such a disorder after he entered active 
duty.  It should also be pointed out that page seven of that 
report also contains the veteran's own reported history of 
having been struck on the head when he was a child from 
which he was unconscious for ten minutes, and that he later 
fell off a porch at age eight after which he was unconscious 
for ten minutes, which statements might be fairly read as 
evidence supportive of a preservice head injury.  Any 
conclusion that page seven of this report was missing from 
the claims folder for any period of time is pure 
speculation.  

Next, the Board was required to address the veteran's 
statement, presumably in conjunction with materials 
submitted with his April 1993 substantive appeal, denying 
remarks attributed to him in a medical report of July 1943 
that he had nervous spells and headaches as long as he could 
remember, as itself being new and material evidence.  The 
answer is no.  While the credibility of such statement or 
assertion must be presumed for new and material analysis 
purposes in accordance with Justus v. Principi, 3 Vet. App. 
510 (1992), and while this may be the first time the veteran 
has made this exact statement, such a statement is 
completely and entirely consistent and therefore cumulative 
with the numerous other written statements and testimony the 
veteran has provided over the years in attempting to reopen 
his claim.  That is, the veteran has submitted numerous 
written statements and provided sworn testimony to the 
effect that he did not have any psychoneurosis or any 
psychiatric disorder prior to service and that he only first 
manifested such a disorder after his entry onto active 
service.  These multiple and numerous assertions are 
entirely consistent with and thus cumulative with the 
veteran's April 1993 assertion that he did not make 
statements attributed to him in a service medical record in 
July 1943.  Put another way, considering the veteran's 
numerous written statements denying a preservice psychiatric 
disorder, one could certainly not presume, in the absence of 
his April 1993 statement, that he agreed with the July 1943 
medical record entry which clearly appears to have recorded 
the veteran's contemporaneous statement that he had had 
nervous spells and headaches as long as he could remember, 
and that these attacks came on any time he got hot or worked 
hard, that he started shaking and could not be still, then 
had headaches and got sick to his stomach and sometimes 
vomited and got very weak in the knees and sat down.  
Moreover, it should be noted that this is not the only entry 
in the veteran's service medical records that indicates that 
the veteran's psychoneurosis preexisted service.  In any 
event, even if accepted as entirely credible, this statement 
standing alone cannot constitute new and material evidence 
since such a statement is entirely cumulative with 
assertions the veteran has consistently been presenting to 
the VA over the last four decades.

Finally, the Board was directed to address whether there was 
a prior failure to apply the applicable presumption of 
soundness, and if so, could such a failure itself be 
considered new and material evidence to reopen the claim.  
Certain cases were cited to support this view including 
Jensen v. Brown, 7 Vet. App. 27 (1994).  The veteran's 
physical examination for induction stated that the veteran 
was mentally normal.  However, that same examination report 
clearly reported "Weak eyes" under "Physical or mental 
defects or diseases," and under "other defects and/or 
diseases or other remarks" that the veteran had "Occasional 
dizzy spells, probably due to eyes."  

The presumption of soundness essentially in effect at all 
times during this appeal provides that a veteran will be 
considered to have been in sound condition when examined for 
service except as to defects noted at entrance into service.  
Additionally, it is provided that a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but would 
be considered together with all other evidence in 
determinations as to inception.  While the veteran was noted 
as being psychiatrically normal, he was also clearly noted 
as having occasional dizzy spells and this notation cannot 
be considered as being only a history of preservice 
existence of conditions.  The listing of occasional dizzy 
spells is listed as a present "other defect."  The service 
medical records clearly shows that dizzy spells were part 
and parcel of the veteran's psychoneurotic symptomatology so 
it cannot be concluded that there was no notation of any 
defects at the time of service induction.  That dizzy spells 
were listed as probably attributable to the eyes may be 
somewhat misleading but it is also noteworthy that the 
veteran's complaints of "weak eyes" are also to be found in 
subsequent discussions of the veteran's psychoneurotic 
symptoms.  The service induction physical examination 
clearly noted defects, dizzy spells and weak eyes, which 
were rather shortly thereafter, during service, related to a 
psychoneurotic disorder.  Accordingly, one might fairly 
conclude that the presumption of sound condition is not for 
application in the veteran's case.  

However, even assuming, without conceding, that the 
presumption of soundness was applicable in the present case, 
the Board finds that this presumption was in fact considered 
and adequately rebutted by both the RO in its January 1948 
rating action and by the Board in its February 1950 initial 
decision on the veteran's case.  

In Eddy v. Brown, 9 Vet. App. 52 (1996), the Court, in 
discussing a case where the Board upheld an RO decision to 
deny a claim for service connection for a preservice back 
injury alleged to have been aggravated during active 
service, commented that the mere fact that the RO did not 
discuss a specific report in its decision or follow-up 
letter to the veteran did not establish that the RO did not 
consider that report.  Not until February 1990 were RO's 
required to include in their decisions a summary of the 
evidence considered.  Silence in a final RO decision made 
before February 1990 cannot be taken as showing a failure to 
consider evidence of record.  Eddy at 58.  

Additionally, in Dolan v. Brown, 9 Vet. App. 358 (1996), the 
Court held that a presumption that the veteran was in sound 
condition when inducted and that a preexisting condition was 
aggravated by active military service could not be 
considered as "new" evidence to support reopening a finally 
disallowed claim, where the claimant offered no clear 
evidence that the presumptions of sound condition and 
aggravation were not considered in an original RO decision 
issued in 1955.  The Court further concluded that, to reopen 
that claim solely because the RO did not specifically 
mention the presumptions of sound condition and aggravation 
in its 1955 decision and did not clearly articulate the 
reasons why each presumption did not attach, would require 
the Court to presume that the RO did not properly discharge 
its official duties.  Dolan at 362.  

Finally, in Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
the Federal Circuit, also discussing the applicability of 
regulatory presumptions, clearly stated that it had never 
treated a presumption as any form of evidence.  That Court 
specifically held that the misapplication of, or failure to 
apply, a statutory or regulatory burden-shifting presumption 
did not constitute "new and material evidence" for the 
purpose of reopening a claim under 38 U.S.C.A. § 5108.  See 
also Anglin v. West, 11 Vet. App. 361 (1998).

While neither the January 1948 rating decision severing 
service connection or the February 1950 Board decision which 
upheld that rating decision clearly and specifically 
identified the presumption of soundness then in effect, it 
appears clear from a reading of both of those decisions that 
both the RO and the Board found that the presumption of 
soundness was in fact applicable but then severed service 
connection upon a finding, in accordance with the applicable 
law, that the evidence then on file "clearly and 
unmistakably" established the existence of a psychiatric 
disorder prior to service.  Additionally, while the veteran 
himself has never argued for entitlement to service 
connection on an aggravation theory because he denies any 
preservice psychoneurosis, the Board in that decision went 
on to indicate that the medical records from service and for 
several years thereafter showed that his psychoneurosis was 
not more than mild and all of the evidence on file failed to 
in any way significantly indicate that the veteran's 
preservice psychoneurosis underwent any form of increase in 
severity during service sufficient to invoke the applicable 
wartime presumption of aggravation.  Both the RO and the 
Board in those decisions found that the earlier allowance of 
service connection was itself clearly and unmistakably 
erroneous which was properly corrected by the RO's rating 
action severing service connection.  It is apparent from the 
clear language of their decisions that both the RO and the 
Board did consider the presumption of sound condition, found 
that is was in fact applicable, and found that it was 
adequately rebutted by clear and unmistakable (obvious or 
manifest) evidence.  

The report of physical examination for induction noted the 
veteran was mentally normal but also clearly noted the 
contemporaneous existence of another defect including weak 
eyes and dizzy spells.  After a rather short period of 
active service, the veteran manifested headaches and a 
medical eye consultation resulted in no positive findings.  
He was then seen by the nose and throat clinic and no 
further cause for headaches could be found.  Mild 
psychoneurotic symptoms were identified.  In one medical 
report, the veteran was recorded as complaining of headaches 
which make him very nervous and that he had "never" been 
able to stand exposure to the sun.  He had been in the Army 
about 14 weeks; stood it for 3 weeks and since then "it has 
just about been driving me nuts."  A later contemporaneous 
statement recorded by a physician indicated that the veteran 
reported having had nervous spells and headaches as long as 
he could remember.  A formal medical Board was convened and 
the veteran's case was reviewed by three military doctors 
who concurred that the veteran's psychoneurosis was not 
incurred in service, did exist prior to induction, was not 
aggravated by service, was not due to misconduct, and was 
not incurred in line of duty.  The veteran was separated as 
a result and, in his first application for VA disability 
compensation filed only two months after service separation, 
he clearly noted nervousness and headaches "for the past 5 
or 6" years, in a claim which was signed, subscribed and 
sworn by him before a notary public.  This evidence clearly 
and convincingly demonstrated that the veteran had a 
psychoneurosis which existed prior to service.  

Assuming, without conceding that the presumption of 
soundness applied, the burden was on VA to rebut this 
presumption and this was accomplished by the RO and the 
Board through a full and fair evaluation of the evidence on 
file in January 1948 and February 1950.  The veteran has 
attempted to reopen this claim on many occasions over the 
years but he has been unsuccessful because he has failed to 
carry his burden of submitting new and material evidence to 
reopen that claim.


ORDER

Service connection for an acquired psychiatric disorder, 
including psychoneurosis or anxiety, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals





 

